Ober2021
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-21 are pending.  Claim 4 has been cancelled.  Claims 1 and 19 have been amended.  Claim 21 is added. 

Response to Amendment

Applicant’s amendments to claims 1 and 19 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-14, 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper and further in view of Lulic et al. (US Pub. 20190318133 A1).

Cooper discloses the following limitations:

1. A method comprising: 
commencing generation of authentication data using a first human input component operatively coupled to a device (para. 13- the portable computer includes one or more sensors that remain active or turned on when the portable computer is in the lower power state with the lid closed. The sensors enable the portable computer to determine the context of the environment in which the portable computer is located to initiate appropriate actions that are responsive to the environment. For example, a human presence sensor on the portable computer may detect a person is approaching the closed computer. Upon detection of the person, the computer may initiate a user recognition process to identify or authenticate the person as an authorized user of the computer.), 
wherein the device comprises a processor, memory accessible to the processor, a display operatively coupled to the processor (Fig. 5), and a second human input component that comprises an input surface (Fig. 1), and 
wherein the input surface is inaccessible at the time of commencing generation of the authentication data (para. 13- in a low power or idle state when the lid is closed to conserve power ); 
authenticating the authentication data; and responsive to the authenticating, transitioning the device to a state wherein the input surface of the second human input component is accessible and enabled for input. (para. 13- If the person is recognized as an authorized user, the computer may wake up and automatically login the user so the user can immediately begin using the computer as soon as the lid is opened.)
Cooper does not specifically teach requiring re-authenticating and, prior to re-authentication, responsive to receipt of one or more signals indicative of physical tampering with the device, preventing access to data stored in a data storage component of the device. However, this concept is known and used in the art as evidenced by Lulic (see claim 13 and paras. 28, 44-46) and therefore, one skilled in the art would have found it obvious to utilize it in Cooper as a simple alternative to achieve the desirable effect of preventing a non-authorized user from gaining access to resources.

2. The method of claim 1 wherein the second human input component is a home button. (Fig. 1)

3. The method of claim 1 wherein the second human input component is a keyboard. (Fig. 1)

6. The method of claim 1 wherein the first human input component is a fingerprint reader and wherein the authentication data comprise fingerprint data. (para. 31- the sensor(s) 502 may include a fingerprint scanner to authenticate users based on their fingerprints)

(para. 18- In some examples, the portable computer 100 implements facial recognition procedures to uniquely identify a person detected in the vicinity of the computer to confirm or authenticate the person as an authorized user of the computer; camera 124)

8. The method of claim 1 wherein the device is a clamshell device and wherein the clamshell device is in a closed, clamshell orientation at the time of the commencing. (Fig. 2, para. 13- the portable computer includes one or more sensors that remain active or turned on when the portable computer is in the lower power state with the lid closed)

9. The method of claim 8 wherein the device is in an open orientation at the time of the authenticating. (Fig. 13, para. 71- The example process of FIG. 13 begins at block 1302 where the example camera input analyzer 506 determines whether the relevant camera is turned on. In some examples, which camera is the relevant camera depends on whether the portable computer 100 is opened or closed (as determined by the example lid controller 520). If the portable computer 100 is closed, the relevant camera corresponds to the world facing camera 124. If the portable computer 100 is open, the relevant camera corresponds to the user facing camera 122.)

(Fig. 12A-12B, para. 64-65)

13. The method of claim 1 wherein the device is a clamshell device that comprises a closed, clamshell orientation and an open orientation (Figs. 1-2; ) and comprising a utility tool that comprises selectable actions for an opening transition from the closed, clamshell orientation to the open orientation. (para. 13- the computer may automatically open and/or initiate a particular application in response to detecting an indication of the user intended to access content associated with the particular application. Thus, examples disclosed herein enhance the user experience by enabling a portable computer to determine the context of its environment and to respond accordingly to provide a more seamless experience as a user seeks to open a closed portable computer (e.g., which may be in a sleep state) to begin using the device; Fig. 10)

14. The method of claim 13 wherein the utility tool comprises selectable actions for a closing transition from the open orientation to the closed, clamshell orientation (Fig. 11). 

16. The method of claim 1 wherein the transitioning the device comprises at least one power state transition. (para. 13-14, 62- Some examples portable computers disclosed herein operate in a low power or idle state when the lid is closed to conserve power. However, in some examples, the portable computer includes one or more sensors that remain active or turned on when the portable computer is in the lower power state with the lid closed. The sensors enable the portable computer to determine the context of the environment in which the portable computer is located to initiate appropriate actions that are responsive to the environment)

17. The method of claim 1 wherein the transitioning the device comprises at least one boot process state transition. (para. 36, 62- In some examples, the login controller 512 determines to login a user after the user has been authenticated visually by the camera input analyzer 506 and/or audibly by the audio input analyzer 508. In some examples, if not of the sensor(s) 502 detect any activity for a threshold period of time, the login controller 512 may automatically logout a user current logged in to the portable computer 100. In some examples, the login controller 512 may be powered or turned on while the portable computer 100 is still closed to enable a user to login to the portable computer 100 without having to open the portable computer 100 and wait for the device to boot up. )

18. The method of claim 1 wherein the transitioning the device comprises at least one power state transition and at least one boot process state transition. (para. 13-14, 36)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper and Lulic as applied to claim 1 above, and further in view of Kinsella (US Pub. 20020150282 A1).

	Regarding claim 5, Cooper does not specifically teach wherein the first human input component is detachable from the device to make the second human input component accessible.  However, this concept is known and used in the art as evidenced by Kinsella (see para. 50-51) and therefore, one skilled in the art would have found it obvious to utilize it in Cooper as a simple alternative to achieve the desirable effect of allowing a fingerprint sensor to be used with multiple devices. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper and Lulic as applied to claim 1 above, and further in view of Bloom (US Pub. 20200100574 A1).

Regarding claim 11, Cooper does teach one or more of the sensor(s) 502 may be powered on to collect sensor data while the portable computer 100 is closed and/or otherwise in a low power or idle state, but does not specifically teach wherein the first human input component is self-powered. However, this concept is known and used in the art as evidenced by Bloom (see para. 7) and therefore, one skilled in the art would have found it obvious to utilize it in Cooper as a simple alternative to achieve the desirable effect of allowing a biometric lock to be used in situations where alternative power sources are not available. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper and Lulic as applied to claim 1 above, and further in view of Ban (US Pub. 20190205591 A1).

Regarding claim 12, Cooper does not specifically teach wherein the first human input component comprises piezoelectric circuitry that generates electrical energy responsive to depression of a depressible surface of the first human input component.  However, this concept is known and used in the art as evidenced by Ban (see para. 39) and therefore, one skilled in the art would have found it obvious to utilize it in Cooper as a simple alternative to achieve the desirable effect of reducing power consumption not requiring operating voltage to be supplied to a fingerprint sensor.  

Regarding claims 19-20, they are rejected as applied to claims 1 and 5 because a corresponding system would have been necessitated to carry forth the method steps of claims 1 and 5.  The applied prior art also discloses the corresponding architecture.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433